           Case 3:20-cv-08603-VC Document 48 Filed 12/23/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  CALIFORNIA LIFE SCIENCES                         Case No. 20-cv-08603-VC
  ASSOCIATION, et al.,
                  Plaintiffs,                      ORDER RE MOTION FOR
                                                   PRELIMINARY INJUNCTION
           v.
                                                   Re: Dkt. No. 27
  CENTER FOR MEDICARE AND
  MEDICAID SERVICES, et al.,
                  Defendants.

        The Court has tentatively concluded that no hearing is necessary. The parties can expect

to receive a written ruling on Monday. The Court will inform the parties if the schedule changes

or if a hearing is in fact needed.

        IT IS SO ORDERED.

Dated: December 23, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
